Case: 3:18-cv-00193-TMR-SLO Doc #: 55 Filed: 09/09/20 Page: 1 of 1 PAGEID #: 550




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

TINA BRICKLES, et al.,         :             Case No. 3:18-cv-00193
                               :
        Plaintiffs,            :             District Judge Thomas M. Rose
                               :             Magistrate Judge Sharon L. Ovington
vs.                            :
VILLAGE OF PHILLIPSBURG, OHIO, :
et al.,                        :
                               :
        Defendants.            :


                                      ORDER

      For good cause show, the parties’ Second Joint Motion to Extend Select Case

Deadlines (Doc. No. 54) is GRANTED. The case shall proceed as follows:

      Discovery Deadline:              October 21, 2020

      Dispositive Motion Deadline:     November 20, 2020

      The remaining deadlines established in the Second Amended Preliminary Pretrial

Order (Doc. No. 50) are confirmed.


September 9, 2020                           s/Sharon L. Ovington
                                            Sharon L. Ovington
                                            United States Magistrate Judge
